RATLIFF, Judge,
concurring.
I concur in the majority's resolution of Issues I and II. I also concur that under the holding of our supreme court in Bailey v. State (1985), Ind., 472 N.E.2d 1260, Buchanan has failed to preserve his claim of fundamental error in that the court failed *357to advise him of the possibility of an increased sentence or consecutive sentences by reason of any prior conviction. Bailey holds that a claim of fundamental error must be asserted in the post-conviction petition or it will not be available on appeal. Because Buchanan did not assert that claim in his post-conviction petition, he may not assert it on appeal. However, I cannot agree with the majority that the record clearly shows Buchanan was advised as required.
The trial judge completely failed to discharge his statutory duty to advise Buchanan at the guilty plea hearing of "any possible increased sentence by reason of the fact of a prior conviction or convictions, and any possibility of the imposition of consecutive sentences[.]" Indiana Code section 85-85-1-2. Compliance with this statute is mandatory. German v. State (1981), Ind., 428 N.E.2d 234. Failure to advise the defendant pleading guilty that his sentence may be enhanced by reason of prior convictions is reversible error requiring vacating the guilty plea. Bates v. State (1984), Ind., 465 N.E.2d 726; Avery v. State (1984), Ind., 463 N.E.2d 1088. Even an absence in the record of information that the defendant had any prior criminal conviction will not relieve the trial judge of complying with this statutory mandate. Bates, 465 N.E.2d at 727. Nei ther does the fact that the defendant actually received a reduced sentence, as was the case here, cure the error. Johnson v. State 471 N.E.2d 1107.
The purpose of the requirements of the statute is obvious. The defendant must be informed of all the sentencing possibilities in the instant case so that he can make an intelligent decision whether or not to plead guilty. This includes advice as to the possibility of an enhanced sentence in the case wherein he is contemplating entering a guilty plea. The advice which the majority relies upon in its holding fails to comply with the statutory requirements. Nowhere in the trial judge's statement is there any reference whatever to the possibility of an enhanced sentence or consecutive sentences by reason of the fact of prior convie-tions. The judge merely alluded to the possibility of enchancement or reduction of the sentence for aggravating or mitigating circumstances. This is not the same. The statute, Indiana Code section 35-385-1-2, clearly and specifically requires the court to advise a defendant pleading guilty of the possibility of an enhanced sentence or consecutive sentence by reason of prior convie-tions. That, the judge did not do.
At the most, the trial judge merely advised Buchanan of the possibility of an habitual offender count being added to some future charge if he accumulated two or more felony convictions. What might happen in the future is not the issue. What could happen in the present case is the crux of the matter. Buchanan was not advised as required by statute.
Although I do not agree that Buchanan was properly advised, he has not preserved the issue as required by Bailey. Therefore, I concur.